Case 2:19-cv-01639-CBM-MAA Document 14 Filed 04/22/19 Page 1 of 6 Page ID #:540



   1   Don J. Mizerk, Esq. (SBN: 208477)
       HUSCH BLACKWELL LLP
   2   120 South Riverside Plaza, Ste. 2200
       Chicago, Illinois 60606
   3   Tel: (312) 655-1500
       Fax: (312) 655-1501
   4   don.mizerk@huschblackwell.com
   5   Attorney for Defendant
       THE ERGO BABY CARRIER INC.
   6
   7
   8                     UNITED STATES DISTRICT COURT
   9                   CENTRAL DISTRICT OF CALIFORNIA
  10                    WESTERN DIVISION – LOS ANGELES
  11   LILLEBABY, LLC,
                                              No. 2:19-cv-01639 CBM(MAAx)
  12                Plaintiff,
                                   DEFENDANT’S UNOPPOSED
  13   v.                          MOTION TO STAY PENDING
                                   COMPLETION OF
  14   THE ERGO BABY CARRIER INC., INTERNATIONAL TRADE
                                   COMMISSION
  15            Defendant.         INVESTIGATION
  16                                          Hon. Consuelo B. Marshall
  17                                          Hearing Date:    May 21, 2019
                                              Hearing Time:    10:00 am
  18
                                              JURY TRIAL DEMANDED
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                                DEFENDANT’S UNOPPOSED MOTION
                                                    TO STAY PENDING COMPLETION OF
       No. 2:19-cv-01639 CBM(MAAx)
                                                              INTERNATIONAL TRADE
                                                         COMMISSION INVESTIGATION
Case 2:19-cv-01639-CBM-MAA Document 14 Filed 04/22/19 Page 2 of 6 Page ID #:541



   1        NOTICE OF MOTION AND STATEMENT OF RELIEF SOUGHT
   2          PLEASE TAKE NOTICE that on May 21, 2019, at 10:00 a.m. or at
   3   such other time as the Court may direct, before the Honorable Consuelo B.
   4   Marshall, Defendant The Ergo Baby Carrier Inc. will, and hereby does, move
   5   the Court for a stay of this action pursuant to 28 U.S.C. § 1659(a) pending
   6   completion of U.S. International Trade Commission (“ITC”) Investigation
   7   No. 337-TA-1154.
   8          This motion is unopposed. Counsel for Defendant contacted counsel
   9   for Plaintiff LILLEbaby, LLC on April 2, 2019, and asked if Plaintiff would
  10   oppose a stay pursuant to 28 U.S.C. § 1659(a). On April 3, 2019, Plaintiff’s
  11   counsel responded that Plaintiff would not oppose such a stay. On April 19,
  12   2019, defense counsel sent Plaintiffs a draft of this motion, to which counsel
  13   for Plaintiff stated no opposition on April 22, 2019.
  14             MEMORANDUM OF POINTS AND AUTHORITIES
  15          Defendant The Ergo Baby Carrier Inc. respectfully requests that:
  16   (1) this action be stayed under 28 U.S.C. § 1659(a) pending completion of
  17   U.S. International Trade Commission Investigation No. 337-TA-1154; and
  18   that (2) Defendant will have thirty (30) days to answer or otherwise respond
  19   to Plaintiff’s complaint upon dissolution of the stay of this civil action.
  20   I.     PROCEDURAL BACKGROUND
  21          On March 6, 2019, Plaintiff LILLEbaby, LLC filed the complaint in
  22   the above-captioned action, asserting alleged infringement of U.S. Patent
  23   Nos. 8,172,116 and 8,424,732 by Defendant The Ergo Baby Carrier Inc. (See
  24   Compl., Dkt. No. 1 ¶¶ 26-39.) Defendant The Ergo Baby Carrier Inc. has not
  25   yet been served with the complaint but has agreed to waive such service as of
  26   the filing of this motion.
  27
  28                                                   DEFENDANT’S UNOPPOSED MOTION
                                                       TO STAY PENDING COMPLETION OF
       No. 2:19-cv-01639 CBM(MAAx)             2                 INTERNATIONAL TRADE
                                                            COMMISSION INVESTIGATION
Case 2:19-cv-01639-CBM-MAA Document 14 Filed 04/22/19 Page 3 of 6 Page ID #:542



   1         Also on March 6, 2019—the same day that Plaintiff LILLEbaby, LLC
   2   filed the above-captioned action—Plaintiff LILLEbaby, LLC filed a
   3   complaint with the ITC, asserting alleged infringement by Defendant The
   4   Ergo Baby Carrier Inc. of U.S. Patent Nos. 8,172,116 and 8,424,732—the
   5   same two patents asserted in the above-captioned action. On April 4, 2019,
   6   the ITC instituted the investigation sought by Plaintiff LILLEbaby, LLC. See
   7   84 FED. REG. 14,393 (Apr. 10, 2019).
   8   II.   ARGUMENT
   9         28 U.S.C. § 1659(a) provides that a district court must stay a civil
  10   action in favor of a parallel ITC proceeding upon receiving a timely request
  11   by a party that is a respondent in the ITC proceeding:
  12         (a) Stay.--In a civil action involving parties that are also parties
             to a proceeding before the United States International Trade
  13         Commission under section 337 of the Tariff Act of 1930, at the
             request of a party to the civil action that is also a respondent in
  14         the proceeding before the Commission, the district court shall
             stay, until the determination of the Commission becomes final,
  15         proceedings in the civil action with respect to any claim that
             involves the same issues involved in the proceeding before the
  16         Commission, but only if such request is made within--
                    (1) 30 days after the party is named as a respondent in the
  17                proceeding before the Commission, or
                    (2) 30 days after the district court action is filed,
  18         whichever is later.
  19   28 U.S.C. § 1659(a) (emphasis added).
  20         All of the conditions necessary for a stay have been satisfied. ITC
  21   Investigation No. 337-TA-1154 involves the same patents and the same
  22   parties. Moreover, this request is being made within less than 30 days of the
  23   April 4, 2019, institution of the ITC investigation.
  24         Therefore, Defendant The Ergo Baby Carrier requests an order:
  25   1.    Staying this civil action, 2:19-cv-01639 CBM(MAAx), pending final
  26   resolution of ITC Investigation No. 337-TA-1154, including any and all
  27   appeals.
  28                                                   DEFENDANT’S UNOPPOSED MOTION
                                                       TO STAY PENDING COMPLETION OF
       No. 2:19-cv-01639 CBM(MAAx)            3                  INTERNATIONAL TRADE
                                                            COMMISSION INVESTIGATION
Case 2:19-cv-01639-CBM-MAA Document 14 Filed 04/22/19 Page 4 of 6 Page ID #:543



   1   2.     Providing Defendant with thirty (30) days to answer, move, or
   2   otherwise respond to Plaintiff’s complaint upon dissolution of the stay of this
   3   civil action.
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                                  DEFENDANT’S UNOPPOSED MOTION
                                                      TO STAY PENDING COMPLETION OF
       No. 2:19-cv-01639 CBM(MAAx)           4                  INTERNATIONAL TRADE
                                                           COMMISSION INVESTIGATION
Case 2:19-cv-01639-CBM-MAA Document 14 Filed 04/22/19 Page 5 of 6 Page ID #:544



   1   Date: April 22, 2019             Respectfully submitted,
   2
                                        By: /s/Don J. Mizerk
   3                                    Don J. Mizerk, Esq. (SBN: 208477)
                                        HUSCH BLACKWELL LLP
   4                                    120 South Riverside Plaza, Ste. 2200
                                        Chicago, Illinois 60606
   5                                    Tel: (312) 655-1500
                                        Fax: (312) 655-1501
   6                                    don.mizerk@huschblackwell.com
   7                                    Attorney for Defendant
                                        THE ERGO BABY CARRIER INC.
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                            DEFENDANT’S UNOPPOSED MOTION
                                                TO STAY PENDING COMPLETION OF
       No. 2:19-cv-01639 CBM(MAAx)       5                INTERNATIONAL TRADE
                                                     COMMISSION INVESTIGATION
Case 2:19-cv-01639-CBM-MAA Document 14 Filed 04/22/19 Page 6 of 6 Page ID #:545



   1                         CERTIFICATE OF SERVICE
   2         I hereby certify that on this 22nd day of April, 2019, I caused the foregoing
   3   to be filed electronically with the Clerk of Court and to be served via the Court’s
   4   Electronic Filing System upon all counsel of record.
   5
   6                                                 /s/ Don J. Mizerk
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                                  DEFENDANT’S UNOPPOSED MOTION
                                                      TO STAY PENDING COMPLETION OF
       No. 2:19-cv-01639 CBM(MAAx)            6                 INTERNATIONAL TRADE
                                                           COMMISSION INVESTIGATION
